DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2019 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because “can be” in line 1 should be replaced with -- is -- so that the language should be clear and concise.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 and 15-18 are objected to because of the following informalities:
With regard to claims 1-13 and 15-18, any appearances of “characterized in that” in each of these claims should be replaced with -- wherein --.
With regard to claim 1, “the device can detect” in line 3 should be replaced with -- the sensor device detects -- so that the language should be clear and concise.
With regard to claims 1 and 16, “can detect” in line 3 of each claim should be replaced with -- detects -- so that the language should be clear and concise.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With regard to claims 1-18, these claims are generally narrative and indefinite, failing to conform to current U.S. practice.
Firstly, with regard to claim 1, limitations as recited in the claims fail to positively recite circuit elements, but they are instead recited as a result of a function of that circuit. The structure, which goes to make up the device, must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  In addition, claim 1 recites a feature, “the surface”, which has not been defined before.  It is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art that which one of the following elements (such as “sensor device”, “touch or proximity sensitive sensors”, “steering wheel rim”, “steering wheel element”, or “electronic control unit”) “the surface” belongs to.  There is a lack of antecedent basis.
With regard to claims 2-15, these claims are rejected at least by virtue of their dependencies directly or indirectly from the base claim.
a series of active, positive steps involved in the process) (emphasis added).
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  Therefore, the uncertainties of claim scope should be removed as much as possible.
For the examining purposes, the application will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. (US 2017/0305453 A1).
It is noted that claims 16-18 present a method according to the device of claims 1-15.  Therefore, the argument made against claims 1-15 also applies, mutatis mutandis, to claims 16-18.
Nishio et al. teaches an input device used in a vehicle comprising:

    PNG
    media_image1.png
    412
    352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    402
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    494
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    423
    285
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    518
    387
    media_image5.png
    Greyscale

With regard to claims 1 and 16, a sensor device (FIG. 6B, touch sensor 20A) consisting of touch or proximity sensitive sensors (FIG. 7 in view of FIG. 6B, elements 201a-f) in a steering wheel rim or in a steering wheel element (FIG. 6B, steering wheel 10), linked to an electronic control unit (FIG. 4, on-vehicle device 30), characterized in that the sensor device (FIG. 6B, touch sensor 20A) can detect touch or proximity of fingers or hands (FIG. 5A, hands 51 and 52), which are distinguishable in their position on the surface, wherein a sensor structure (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) is formed in three dimensions and spread out flat on the surface (FIG. 7 in view of FIG. 6B, touch sensor area 21) (Abstract; paragraphs: [0035]-[0063]; and FIGS. 1-10).
With regard to claims 2, the sensor structure (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) consists of matrix structures (FIGS. 3, 5A and 6B, cover 11 and touch sensors 20 and 20A having a tubular shape or arc shape) (Abstract; paragraphs: [0035]-[0063] and [0133]-[0134]; and FIGS. 1-10).

With regard to claims 4, conductor structures (FIG. 7 in view of FIG. 6B, elements 201a-f) in groups of respectively different travel directions produce a sensor matrix (FIGS. 3, 5A and 6B, cover 11 and touch sensors 20 and 20A having a tubular shape or arc shape).
With regard to claims 5, the sensor structure (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) extensively encloses the steering wheel rim or sections of the steering wheel rim along its meridians (FIGS. 3, 5A, 5B, 6A, 6B, 8A, 9 and 10).
With regard to claims 6, the feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) to the sensor structures (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) are led inward through gaps in the sensor surface.
With regard to claims 7, the feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) to the sensor structures (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) are led beneath a shield (FIGS. 3 and 5A, cover 11) or in a shield (FIGS. 3 and 5A, cover 11).

With regard to claims 9, the feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) to the sensor structures (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) are laid such that the lengths of these feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) are roughly the same and the distances to respectively adjacent feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) are roughly the same (FIG. 7).  It is noted that the term “roughly the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would reasonably consider any distances to respectively adjacent feed lines as “roughly the same”.
With regard to claims 10, a conductive structure (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) is used as electric heating at the same time.  It is inherent that any conductive structure carrying a current through it will produce heat.
With regard to claims 11, sensor structures (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) or feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) or shields (FIGS. 3 and 5A, cover 11) or combinations of these comprise substrate material with conductive structures (FIG. 7 in view of FIG. 6B, wirings 
With regard to claims 12, sensor structures (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) or feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) or shields (FIGS. 3 and 5A, cover 11) are structures which are inserted, woven, cast, or foamed in a substrate material.
With regard to claims 13, different constellations of substrate material (synthetic resin, such as urethane, or leather) and conductor structure are combined (Paragraphs: [0037], [0043] and [0062]).
With regard to claims 14, the different constellations comprise substrate material (synthetic resin, such as urethane, or leather) with imprinted or mounted conductor structures, and substrate material combined with inserted, woven, foamed, or cast conductor structures (FIGS. 3, 5A, 5B, 6A, 6B, 8A, 9 and 10).
With regard to claims 15, feed lines (FIG. 7 in view of FIG. 6B, wirings for electrical coupling elements 201a-f, switch 203, and switch 204 to detection circuit 22) to the sensor structure (FIG. 7 in view of FIG. 6B, slider 201, home location identification part 202, switch 203, switch 204, and detection circuit 22) are laid in a cavity (FIGS. 3, 5A, 5B, 6A, 6B, 8A, 9 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Aitchison et al. (US 2014/0225855 A1) teaches a touch sensitive film, touch sensing device, and electronic device.
Trachte (US 2015/0029111 A1) teaches a field analysis for flexible computer inputs.
Jubner et al. (US 2015/0123947 A1) teaches a steering wheel user interface.
Hein et al. (us 2017/0254675 a1) teaches a capacitive area sensor.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858